Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 1 of 33 Page ID #:10




                   EXHIBIT 1
                                                                                                                                                          ■i
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 2 of 33 Page ID #:11
                                            r                                                          r                      7 o<'
                                                                                                                              ^          I 8UM-100

                                        SUMMONS                                                                     MwootMrtaeoMLr                         ?
                                                                                                                 #01.0 Auu uao oe u cMns
                                 (OTAaON JUDICtAL)                                                                 CONFORMED COPY
                                                                                                                      ORfCUNALRlA^
  NOTICE TO DEFENDANT: WALMART. RMC..« Delaware Corporation; and                                                   Sugoftor         CaHtemte
  (AVISO AL OBUANDADO): DOES 1-50. inclusive.                                                                        County or Lot Anc^eiea
                                                                                                                                                           i;
                                                                                                                        OCT 16 2019
  YOU ARE BEING SUED BY PLAINTIFF: SOFIA MAYNEZ. an individual, on                                          Stem R Carter, Exaadw OlSce^
  ^LO ESTA DBUMANDANDO el DEMANDANTE): behaJfof herself and alt odieis                                            By: Isaac Lovo, Deputy
  similarty situated.



   NODCEt You htvo botfi sued. Tht oourt may dtoUe againat you wthout             btinp heard unitae you raepond wNhin 30 days. Retd (ht infcrmtUon
   tetow.
      You htvt 30 CALENDAR DAYS anertNetunmona and laotlptptra art Mtvtd on youta Mat written raaponeattthle court and htvaacopy
   aaivad on tt« ptatndfT. A lettar or phona cal wR net pratad you. Your wrttan ftaponta muel ba In prepar legil term Vyou want tha oourt to hear your
   caaa.Thara may baa oourt lorm that you con uat tor your fMponaa. You oenlMthtta court tom# tndmortintonnttionttltwCaltornliCouitt
   OnNna StV-Hato Ctnler (www.courtMb.oe.ecH«Mfhato). yov county law txwy. or tha oourthouta ntamt you. Kyou cannot pay tha Mne fat, aiK
   tha court cfatK tor a toavialvar torn. R you do not tM your ftaponaa on tima, you may toaa tha caia by dafauR, and your we9aa,monay, and ptoparly
   rray ba talcan tdbwut (urthar warning from Iht cool
       Than acaoiMrlogBlraqulntmanta, You may want to cal an atlomay right away. KyDudonotknowanattomay.youraaywMtoctlanttlemey
   rafarralaarvtoa. If you carviotattord an attomay, you may baalgibla tor tMtogaiaervioas tomanonpnA kgalaarviott program. You otntocatt
   thett nenproM groupt at tttt CtMomio Lagal Strvleaa VMb ela (www.tewha<peailbr7tfe.orp). tha CtKomla Courta Onlnt StS4Wp Carltr
   (www.coorfntoxa4towMW>ai^).ofbycDittcttogyourlocalcourtoroour<yfaaraaaoclagon.NOreThacourtNiaadaMDtvlantortiiia>radiiaaand
   ooate on any aatitamant or MbtoiSon award oTStO.OOO or mora tot oivRoaat. Tha courts len mud ba paid bttoralha court widtomiai tha eaaa.
   /AVHOf Lo tm damandMb. Slnoi^^xHHki tfanbo db 90 dl*$, to corf# pvadi dbtfrfr an au centra ato mouehvw twaWn, Laa to totormacton a
   conftouarMn.
      Tmn 90 DiAS DE CALENOMIO dMfiUU <to goi /a anfmguan aafa oMaddn y pepstos /agafaa para praaarttor una roRpMafa por tacdo an asta
                                                                                                                                                          s
                                                                                                                                                         •II
                                                                                                                                                         ■»

   cu/to/Itbarguasaentragui ueaopplaafdMitndanto. Itoaoartao on# famadatafartMca no to protogan. Sir mepuHto por aaedto Managua astar
   antormatof^conaotoddWaaaquaprDoaaanavoaaDantocDrfa.Efpeototoquabayaunybrnrafarfoguautoidpiracto uaarpara atr rttow^a.                                 '•J V
   Fuedb tnoorroar attoa tormutortaa da to corfa y mda Jrabrmactorr an af CmPo da Aytrda db too Cortot da Caftbrato toww#uoorta.oa4a)v;. an to
   toMotoMdbtoyasdaoucorKtodeoarrtooortoguttoguedamdaoaroa. Sfnopueda pagar/a a/oto da praaantooWn, pfda af aaeratotto da to corta
   eua to dS un tormtSado da axancMn da page db ouatoa. S no pnaaanto au raapuaafa a fan^po, puada pantor ail oaao por ineumpimtonre y to oorto to
   podrdgiAarauaiwIdo. dtoamyltonaaatoiBdaattoartarMito.
     Nay otrea ragutodoe togatoa. fii raoomtndibto gut fama a ui> abogado /nmatfatomMto. Sf no oonooa a on abogado^ puadb iamara un aanMe da
   ramfddn a abcitodea. 6f no puada pagar a un abpgado^ ea potobto gut or/Rpto eon toa ragiMea para obtonar aantotoa togatoa gratoftoa da un
   pragrama da aantotoa togalM ato inaa da toero. Aiada anoontmr atoOt gn(^ aln inac da fuoro an af aiVe wab da Caftornfa Lagaf SintoaA
   (Www.towhatocaltomto nrfli. an if Ctntro da Ajvda da toa Cortaa da CaibmfA (Vrwwjuooritxa^ov; opontondaaa an oentoMo cento ecrto o af                 d
   ootogto da abogadaatoeatoa. AVISO: Per toy, to oerft ftona daraoho • ndatMfk$ euoraay toa eoatoa aaantaaporPnponaran grawMwn aotoa
   cuaigutor racuparacMrrdiSf0,000 Ontos da MtorraettMto madtonto unaeuantoouna concaaMn da arMr^ an un oaao da daraoPo chd. Ttooagva
                                                                                                                                                          ^3
   pagar af orataman da to oorto antoa (to gua to eorto puada daaaiiAar af eaao.
                                                                                                                                                          ;S
  Tha nama end addraaa of Uta court ia:                                                               CAK
  (B oombra y dinaodSn da to (xvfa aaj;
  Superior Court of Califttnua, CotmQr of Lot Angeks
  lllNorthHni Street
  Lot Anplec, Ctlifbrala 90012
  Tha nama, addraaa. and talaphona numbar of ptwinUffo attorney, or plaintiff wAhout an attomay, fa:Midiaai Louis Kelly)
                                                                                                                                                         I
                                                                                                                                                          .•n
  fS nornbre, to (Anaocton y af mlnwo da toNWono da/abogado daf damarKtonfa. o da/damandMa gu* 00 tfana aOogaw, a<tl:
  KIRTLAND A PACKi^ LLP                                                                                                                                   I
  I63t South Padflo CpM Hl^way^ Radondo Batch. CA 90277-                                                                    31O.S36.t000
  DATE:                                                           aarlLby                                                                   .Deputy        X
  (F»ch§)      Oai62MI                SHERRI R. CARTER            /Secrafarto)                                                               (AtHunfo)    i

  fForproof of aandpo oft/itoatnvnom, tm Proof of Sarvlca of Stimmona ffom Pd&OlO).)
  (Pan ptvabe da entroga da aafa eiaUdn um al tormutodb Proof of Service of Summona, (POS^O)).                                                            5
                                  NOTICE TO THE PERSON SERVED: You are aarved
   toBAU
                                 1. n~l aa an IndMdua) dafandant
                                 2. □□ aa tha paifonauad under lhafloStioua nama of fepaciy^:                                                     .        5
                                                                                                                                                           if
                                                                                                                                                           }

                                                                                                                                                          •/»
                                                                                                                                                            I
                                         under.         CCP 416.10 (corporation}               I—I CCP 418.60 (minor)
                                                  ('""I CCP41620(dofunotoorporaton)            ( I CCP 416.70 (cooaervatee)
                                                  I   I CCP 416.40 (eaaodatlon or partnerahip) 1 I CCP 416.90 (authortzedperaon)                            )
                                                r~ 1 othar fapacAW:                                                                                         r
                                     4. I    ] by paraona) ddhreiy on (data):                                                                               i
   FWm MwM to MMMtfy Uh                                              SUMMONS                                              Com « GMi rtonAmll 4tzx, #e
     JutooW ObimI <( Cetonto                                                                                                           ■iwwtoam.aii
    autoiQDftoir.jke/t.aDoci




                                                                                                                                   Page 009
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 3 of 33 Page ID #:12
                                           (                                                  r
                                                                                                                                       ciyM)io
                                                                                                               FOffcoufruaeoNLi'


   KIRTLAND A PAC3CARD UP
    1638 South Pacific Coast Highway, Redondo Beach, CA 90277
        TaB>HONENO:i310.536.1000                faxno.:310.S36.1001
   ATTOWMEt FOft »bw):Ptamtiff Sofia Mavnez
  supcwoRCOiimof CALi»wwiA.coowrrof LOS ANGELES
       8TneETAOOM89:111 North Hill Street
       uMUNBAOonear. 111 North Hill Stred
                                                                                                          OCT 16201$
      OTVAHO vcoce:Los Angela 90012
          awAMCHHAiig:y«nlev Mosfc Courthouse
   CASE NAME: SOFIA MAYNEZ v. WALMART, INC., ct al.
                                                                                               CASE
      CIVIL CASE COVER SHEET
  m umirnltad          dJ Umitad
                                                  I
                                                       Complex Cue Dulgrtatlon
                                                       I Counter        I I Johider
                                                                                                      T9STCV?t866
        (Amount              (Amount                                                           ADQE:
        demanded             demartdedls         Rted   with first appearance   by defendent
        exceeds $25,000)     S25.000 or leae)         (CaL  Rito    of Court  rule 3.402)       omr;
                                 liemB f-^betoyrmgf be ooffiPteferf feu frigfrucCow on page gj.
  1. Cheek om box below for the case type that best deecrbesthie case:
     Ante Tort                                  Cenveet                                   ProvWoMly Cotulax Ovl Utleadon
                                                       Breach 01 contracthmnanty (06) (Crt. Rulu ol Coon, mtea M0b-M03)
      ZD Aulo(22)
      ^D UiWisurad momrfst (46)                        Rule 3.740 colecdons (09)          ZD AmhusirTmoe regultfton (03)
     Other PVPCVWD (Pareooal ln|ury/Property
     OamiQefWronglul Death) Tort
    ED Asbestos (04)
                                                   B   Other coOeeSona   (09)
                                                       Insuranea covenee (16)
                                                        OdttreomreciO?)
                                                                                          ^3 ConskueSon detad (10)
                                                                                          ^ MMak)rt(4P)
                                                                                            ZD SacurttM Meallon (28)

     0    Product OtfiflHy (24)
          Medkel melprectice (45)
                                                  RatiPnHrerty
                                                  I I Emlnefil domelrVhiverse
                                                                                            ^D Cnvimnmenial/rttdc toit (30)
                                                                                            Z3 Inauranoe oovarapt dalma aidno tom me
                                                                                                above Bated provSionaVy complex case


                                                   a
    ED Other Pt/POWD (23)                          ___ oondemnaSen (14)
                                                        WRnofulevldion(33)                      types (41)
    Non*Pl/POWO (OdMT) Ton
                                                        Other real property (26)          Enforcement of JudQmarrt
     ^ Dushess lon/urttsk buelMSS practice (07)
                                                                                          I   I EnlnmainantoilvOQmenipO)


                                                   a
          CMirlghls(oe)                            UiUwhd OetUief
          Oeitmaiion (13)                               Conxnereiil (31)                  IHeeiOaneoue CM CompWDt
          Freud (16)                                    HBSbentU(32)                      (ZD RICO (27)
          Inteleciud proper^ (19)                 O OruBS(38)                             ED 0»wroompWnirnecetwdfed«bove;(42)
          Roiesdanel neglgence ^)                         Revleie                         MtacelaneoueCM Peadon
          Other non-PVPQAiVD tori (35)             == AaeeifortBterre(06)                 [^D Partnershipendeorpor8teoovemence(2i)
    Bwploymem                                     U Pe!tionre:ert>lretonai«rt(tt) □ Other poBto (nor^jec«edsOoveH43)
    ED Wrengfiltsrrrinalan{36)                    I I Wi1lolmw)dtie(02)
                                                   I I OOrnkMtcUmitmm
    1 1 Other emeioymeni (IS)_________________________________________________                                _____
  9 ThkraMfl f Tie              1 X l ie not complex under nile $.400 of the CalHomlB Rules of Court H the case Is complex, mertt the
     fBOtore requIrlnB exoepdonal fudloiBl manatfement
     a. I I Laroe number cfi eepMlely repreunted pertlee            d. I —I L«ps number of wllneeaet                                     <
                                                                                                                                                      m
     b. ED Extenehre motion piacOce raising dmcuk or novel e. (ZD Coordination wRhrelaled actions pendns In one or more courts ^
              iisuM that wl be time«on«imlns to ratolve                      in other QOundM, states, or oountrfu, or In a tedemi oouit
                                                                                                                                        - 0)
     e. nn Substandai amount of doctcnentaryevfctonee               r. OSubstahdaipoethidBm^Judtelaleupei^lon                             X
  3. Rftmortiofl tftiiqhi /t^i^aUOtaiaQatvi: e-flTI monatarv       b. LiU nonmonetary; declaratory or InJuncQve relef          c.[^pun)t)ve
  4. Nufiter of causes of action (dpeef^;;Thre6
  5. Thkcue @ls            Ob riot a cIbm action suK.
  6. If thera an any known related cases, file and serve a notice of related csee. (You may uaa form CM-01S.)

  Dete:(X«obcr 15.2019

                               fTYFEORPBWTMAACl                                                                        fonrAATv)
                                                                      NOT1^£
    •   Ptakitlff must file tfte cover sheetwHh the fkstpaper filed In the acdon or proceedins (except smaB claims caseeor oases fled
        under the Probate Code, Famly Code, or Welfare and Institutions Code). (Ca). Rules of Court, rule 3.220.) Failure ts fie may resuk
        In sanoOont.
    •   Rie this cover sheet In addllon to any cover shut reqiired by local court rule.
    •   If this ease b eoo^x under rule 3400 etseq. of the CatfomlaRulee of Court, you must serve a copy of dlls opirer sheet on ah
        other partes to the action or proceedbig.
    •   UfteeathbbacoHeoBonscaseunder rub 3.740 or a complex case, thb cover sheet will be used tor statbtlcalporpoeeBontij^^^^
                                                                                                      C«. fMn et Ceurv ma ZSQ, uza MOCV<3403.3.740:
   Fonn AcboaO iBf liMany UM                        CIVIL CASE COVER SHEET                                  ce.aw)wMiei A<Mi»«4>iiimmiwMW.3.io
     judMCfmi CiMana                                                                                                              fNMKCtUMlbAOW
     cw«iop^.juv t.axpT)




                                                                                                                              Page 010
                      Case 2:20-cv-00023-DSF-JPR
                                               B Document 1-1 Filed 01/02/20 Page 4 of 33 Page ID #:13
                                                                       P .r-
                                                                                                                                }
                                                                                                                                                     •*1

                                                                                                                                                                                                      n                      r, t
                                                                                           a              .    !(    "B "'               ^,-"     i ^■ ..jI-.E
                                                                                                                                                                                                                                     I 1
                                                                                                                                                                                                                                                            •i

                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                i 1
                                                                                                                                                                                                                                                i



                        -’^iffiS^SSSSSSSsUawii^sss?
                                           ^'Slft^^1taln?tfia?e not'SwreltHan^$»;000;-wW^'Of                                                      'attpm^^f^|-:^ln0^fe

                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                1
i^                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                             «5.




                      •• J^SflJ^SFWKgc&;;Avafewj#tiis^a^feia;i«#ia^»@i^^                                                                                                                                                                       »>

                                                                                                                                                                                                                                             -5|
                                                                                  •"-.Bre^JT&Swa,rtfC(08),../‘                                                                                                       \‘■ '                         4
                                                                                                                                                                                                                                    h 8,.
                                                                                                                                                                                                                                    k!
                                                                                                                                                         I



                        Sa-g'^'SWS.                                                 ,ts«a^g;pi?/ ■ ".i^^ss^At;!; : •                                                                                           ’-.




    • i      <         -V *SSSiait,«i, ?                                                               i^Ss^mf'S'- H
        )                ■FJBipiR, ■                                              .              ■    '.          .'■,
                           .5^^^                                                   ^'-.igSgi'-"^-';                                                                 'S^SfeiF?                                                                       f.

                                                                                                                                                                                                                                         <-i           ;1
 e                                 »’'“ vPreiinbas Usfefihyjo^i'dip-?    ~              [EnifiiBrt-.DdfnaliVJnveJWj^                                     -?*                                                   -j’
                                                                             II
V..‘-       ’•*
            \'
A-


?.                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                       •;
                                                                                                                                                                                                                        ea;a^3S~.t«.'B:'iiiw



i                 *.'-■■i>^&»a.’fesii , .                                                                                                                    ;.^.Jg8SSa«'’~ -                                                            I
                                                                                                                                                                                                                                         i
                                                                                                                                                                                                    5> .       bM                 laS '•!
—-♦ii'l"
                                                                                                                                                                                                                 i£i»             ST.*,’-*
■v,^ ,“-:-<KJ;^'.«.'«siwssa

                                                                                                                                                                                                                                               >»           ■




                                                                                                                                                                                                                                                    ti

                           'ASi^^A' •                                                                                                         _                     ..............■
                                                                                                                                                                    UVi
                               V
                               *       •       " r; ^■ •" t                  * ** ~- ?'^'^;CcnTOl5Slbri»-<tewafi^                         *        tn:        "*§            V.                                        i ,, *53
     ;:" <^ •• ai *inra,   j                                                                                                                                        — .■/!"Sxi^-~:.ir--..------ —      --.i
                                                                                                                                     F/                                                                       2?A-*
                                    "i-r        »
                                                                                                                                                                                                               * ^a\
                                   w                                                           * n   i                              5?                                                                               jiKT

        fX         «» «=#•
                                                                                                         ?;]        t£'~ta£{a   S7 tsKwanoB              _„ u£5lr
                                                                 i&S     3!ai

                                                                                                                                                                                             Page 011
     i.S.         i?iS=«a=5=W«^|Sa55Ki*'’?“" it^*’



                                                                                   Ki                                                                                                                            ^            r
                                                                                                                                               a                                                                                                                                                                                                                                              f
                            Case 2:20-cv-00023-DSF-JPR Document 1-1 C3Filed 01/02/20 Page 5 of 33 Page ID #:14
                          r'!                                                                                                                      iV
 I
                                                                                                                       a                       s           =,          "■                                                   ca
                                                                                                                                                                                                                                                                                                                                                                 =■13                                       X
                                                                                                                                                                                                                       -EV-A—J?..                    ,ri....p.-.<:gA^.s          g..-__,J?ra —rri’.a.'.'^                           r-w;i
                                                           -.{K vS- V                      J-S a                  f-,'         ^ ffr .'"■H-.ffl-JiV P                           ■=
                                                                                                                                                                                                                       “   -O-
                                                                                                                                                                                                                                                                                                                                                                                                                              ]


                                 ■O’_icL,A2;.-^                                                                                                          -----------fjJ----------------- .c—a..........-g-r?—-
                                 ■                —                                             -ro.    ir        ' M       -a “rf “


                                 •;i                                                                                                                                                                                                                                                                                                                                                                        j

                                                                                                                                                                                                                                                                                                                                                                                                  r-l ;
                                                                                                                                                                                                                                                                                                                                                                         n?”"                                              .!
                          . TJ       U;                                                                                                                                                                                                                                                                                                                                                                    V:

                                                                                                                                                                                                              *a-fci                                   ay-
                                                                                                                                                                                                                                                                                                                                                                                                                !
                                 •• - ;u'                                          *i   »; - ;.;;«-0    Jl Jt.J   ‘J                           bT*               tt.                            V ISI                                                               *S---- ti£=-------- -               'T                    ----------- WA “«v                     “                                           ■
                                                                                                                               fcsssa ^ets                              ftJUl        CaT#        O                                                                                                                             IS
                                                                                                                                                                                                                                                                                                                                                                     »                  *■                 ••■
                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                    r-          •" . fi                                                                                          irP
                                                                                                         mple«i«lie5i^5&6iaerll^:(juS^ljEpunaii^^|w);fl^                                                                                                                                                                                                                                              ^ \
                                                                                                                                                                                                                                                                                                                                                                                                                              ;_
                                             •■■'•• v*^                  •,         ..: :~::r‘T-i-i


                                                                                                                                                                                                                                                                                                                              I:


                                                                                                                                                                                                                                                                                                                                                                                                            I'
                                                       *                                   O                                       'Si         9                                                                                                                ^                   q »                                             I

                                 >>

                                                  ->'’■■                           ^ u ® I -.?_!J!js...ra^^l,11,-.—                                                              :-.g=;-!-ia-!::^!------------ »-...sJi_-JSi!a.__q.....M.-a-.. .-y -«—-a                                                                      -J
                                                                                                                                                                                                                                                                                                                                                                                                      '^' "-il
                                                                                                m                                                                                                                                                                                                                                  \-

                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                         :£;.’i

                                                                                                                                                                                                                                                                                                                                                       r i"’'




              i
                                                                                                                                                                                                                                 ca                                                                                                 *■
                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                     ■       '                                     R      • . nyi                            * ,T'           ^- •            »
                                             t,                                                                                          ‘                                  ^H’
            .^i
                                                                                                                                                     i»                                                                                                                                                                                  iS '          «•           rii'’
                                                                              .__r--’-                                                       -»-                                     .-.ta;^--A,s~..             ."ti-X ■ _ '±'^. .r-=^‘. .                                    CU                a           ■n           2_ '^_L-,..            -•■   ?1.'. ”      -•,%
                                                                              <-i,ri                                                                                                                    0 “ air-    vs-j=i;rio-T- i^pR •'- -Biiia”                              - —»5
                                                                                                                                                                                                                                                                                                                          r-''^-'-Tc^f“-“--


                                                            Q
                                                                               -Sia#:                                                                                           cSb



                                                                                                                                                                        -tJ:..--'.
                                                                                                                                                                                            '   ®

                                                                                                                                                                                                        s
                                                                                                                                                                                                        '                                                            ........... -WJt
                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                                                             T        ■-..-....-iTjJ



                                                                                                                                                                                                                                                                                                                     :•
                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                     fj

                                                                                    -A.r^'P
                                                                     ■




                                                                              i"'’Sss,«ssu»wS5Sr^.                                                                                                                                                                                                                                                                                            e


                                                            •^1
                                                                                                                                                                                                                                                                                                                          ii£                                       lUi.
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                  :;j



                                                                                                                                                                                                                                                                                                                                                                                                      5;
                                             'i
                                                                                   i                   ■XV'"^T'                                                                                                                                                             “•'r’       ’.       ---------
                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                           b
                                                                                                                                                                                                                                                                                                                   d•i i'.-1-1=                             -V            !                   V . .
                                                                                        riO^Va           .'^s^             ^■Lbs.                                                                                                                                                                                         u0-O2a-:A.^J^—
A--aw:.«:-.*rir;;r2L'?^ 81^ «r.^
                                                                                                                                                                                                                                                                                                                                                                                              :/
                                                                                                                                                                                                                                                                                                                                                                                              V
                                                                           ••—It---—                   r-j—‘«qi^-<-:?-e=r^                                                                                                                                                                                   ->-
 , *'•
                                     '«                          c
                                                                                                                                                                                                                                                                                                                  7 »■                                      <!J



1'                                                                                                                                                                                                                                                                                                                                                                       £    3                   K '■-'
                                                                              ii                                                                   ■S'                                                                                                                                  ■.X                                                                 —                                                            !'
P.:                                                                                                               •r~                                                                                                                                                                                - .vTS.-----
                                                                                                                                                                                                                                                                                                                                                                ■''■’I
                                                                                                                                             v- '                                                                                                                                                                                                                             \
                   45M.T& '                                                                                                    t

                                                                                                                                                                                                                                                                                                                    .'J                                     •Sa '
     :■■:


                                                                                                                                                                                                                                                                                                                      )                                                                                     V:
              ' -" ■tS?!,'                                                                                                                                                                                                                                                                                                                                               a 5 «s                   n
                                                                          ^ -:p^w
                                                                                                                                                                                                                                                                                                                                                                                                                     ■’.

                                     . 1/ u           -»‘ .                                                                                         i
                                                                                                                                                                                                                                                                                                                   .S                                                    c
                                         ’       a




                                                           ■1.
                                                                                                  IT
                                                                              '.->—u- -dj- ------ TV- •wn“
                                                                                                                                          rf.g
                                                                                                                                         ■x:-i-T4~        i^'ur”"'                                                               u               a       •I u
                                                                                                                                                                                                                                                                                                                    S'#
                                                                                                                                                                                                                                                                                                                   a‘1                                  ri?0
                                                                                                                                                                                                                                                                                                                                                   .wT. n. «•_____ »
                                                                                                                                                                                                                                                                                                                                                                 WK^-I
                                                                                                                                                                                                                                                                                                                                                                         r/ i*
                                                                                                                                                                                                                                                                                                                                                                                  .'■             ^




                                                                                                                                                                            5
                                                                                                                                                                                                    £
                                                                                                                                                                                                             C,                             it
                                                                                                                                                                                                                                                     i                                                       c«
                                                                                                                                                                                                                                                                                                                                                                              «                                          1



                            c                         >...■ a.-*,r-.-g.;^C'^L—                                                -1
                                                                                                                            “™’
                                                                                                                                                         a-a..- i?!*il—.                                                         • Ji                    >.lp»                       IP«”                    n                     IS ■
                                                                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                                                                        f}--
            I*.-      .     ~;i.

                                                                                                                                                                                                                                                                                                                                                                                                                         r

                                                                                                                                                                                                                                                                                                                                                                                                                         ;•
                                                                                                                                                                                                                                                                    e .                                                                     tt
                                                                                                                                                                                                                            !•        n .
                                                                                                                                                                .oy>
 iijrL'-'
                                                  ,                                                       EK                 ■JZ&.                           5 j:k;s.
                                                                                                                                                                                                                                                                                                                               Page 012
 •0,               =.:s.->;i.-tSa-:-?r'^’.^07#?''                                           ■      .                                                                                                                                                                                                                      g                                                  fi                   A ,L
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 6 of 33 Page ID #:15
                                           r                                                         r
 SHORTTtTiEMAYNEZ V. WAIMART, INC., elal.                                                     CASE NUMBS)



                            A                                                        B                                               CAppIcible
               CMI CtM Cover Sheet                                             Type of Action                                     Rti«ons*6M3kp3
                   Cetmory No.                                                (Check miy one)                                          Above

                 euiinenTert(07)               a A6029 OtherCoremeretiV6ue]neMTort(hottreud/breechofcanlfed)                      1.Z3

                     ClvB Righto (06)          a A6005 civil R^hlsfDtecrknltetton
   2L iS
   I                 Detomation (13)           a A6010 Oefimetion (etondcrfUbel)                                                  t.2,3
   t   "5
                        Fraud (16)             □ A8013 Freud (no contract)

   II                                          □ A60t7 UgtoMilpracUce                                                             1.Z3
   SI        Professional Negigenoa (25)

   II
   1   a
                        Other (35)
                                               O A6050 Other Profeestonel MIpraAlce (rot meeteiii or legal)

                                               □ A6a25 Other Norv^rsonal Ir^^perty Otmtga tort
                                                                                                                                  1.Z3

                                                                                                                                  1.Z3

              Wrongful TermJnatlen (38)        □ AB037 Wroni^Tennlnatlon                                                          1.Z3

    i
    .S         Other Efflployimft(16)
                                               □ ABCC4 Other Employmera Comptalnl Casa                                            1.Z3
    t
    UJ
                                               □ AeiOS Labor CemmlaatoherAppeato                                                  10

                                               □ A6004 BraaflhefRentayLeaeeContraei(f>otinliwfii(totakwror«iffDnQlUt              Z6
                                                       evkilion)
             Siaach of Conbad/Whmnty                                                                                              2.6
                           (06)                □ A6006 Cgntrad/Werrahly Breech »^|lef Ftokiff (no fraud/negRparwe)
                     (not lnwrar>ce)           □ A0010 Na(^igenl6raachofContractAfVkrTardy(ho ftaud)                              1.Z5

                                               □ AaO^ Other8raachofCon(rsctAArarranty(nol(raudornegtQence)                        1.Z6

                                               □ A6002 C(rttoctJoneC«s»^lerPiiHirf                                                5.6.11
                     Cole«llona(00)
                                               □ A6012 Other PfomtoaoryNoto^olectlMto Cate                                        5.11
    s                                          D A6b34 ColeoUene Caae-Pifohited Debt (Charged Off Coneuntor Debt                  6.6.11
                                                       Purchteedon or eterJarHarv 1.2014)
              InturarKe Coverage (18)          □ A8015 tnsunnee Coverage (nc4 oomptox)                                            1.Z6.8

                                               □ ARM ConbvctueJ Fraud                                                             1.Z3.6
                 Other Contract (37)           □ AOm Terfloualrterfirenoe.                                                        1.Z3.5
                                               □ Ae027 Other Contract 0)^)Uti(nQt breecMnaurancoAaUd/neglgehoe)                   1.Z3.8.9

               Eminent Ooiraktflnyene          □ A7300 Eminent Oomaln/Condemnitlon              Nixnber et paroeto.               Z6
                 Condetn nation (14)

   1I           vyrangh4EvtcUpn(33)            □ A6023 Wror^EvMtonCM"                                                             2.6

                                               □ ABOta Uortgaga Fwacloaura                                                        Z6
    I         Othar RaaiPrDpat^(2(0            □ A0O32 QiictTWa                                                                   Z6
                                               □ Aep60 Othaf Ret) Propai^ (not arranent domain. lahdtordrairtont,liM»cteaura)     Z6

            Untowful Datokwr-Conentfetol       a A6021 Urtiw(U10italntr>Convntroiai(nold(maorwrongkdavtotion)                     8,11
                        (31)
       I
    I        UnUwlul OtUlnar-Raatdan6al
                        (32)
                Unlawful Datainer*
                                               □ A6020 UntowkjlDatilnar-Ra«)danllaJ(holdnjgaorwrong1Ulavlcllon)                   6.11


               Poto-Fore^otura (34)
                                               □ A602DFUr4awfMlOatainar>Poet-Forec)OMra                                           ze.li
             Unlawful OatalnarOruga (38)       □          Untowfui Oatalner-t^uga                                                 2.6.11


                                           CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
  LASC av 100 Rav. 12^6
                                              AND STATEMENT OF LOCATION                                                           Page 2 of 4
  For MandMory Uea



                                                                                                                                   Page 013
                                                                                                                                                           =1
                                     Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 7 of 33 Page ID #:16
                                                                                                   a               G (X                         e.
                                                                                                                                                  r-       0 ,
                                                                                                                                                                          a*
                                                                                                                                                                                                  «^:3M UWU
                                                                                                                                                                                                                  B
                                                                                                                                                                                                                       ' flTi
                                                                                                                                                                                                                                                                                                       t;,   .»-4 ■^"                                                       ii            i
                         •r                                                                                                                                                                                                                                                                                                                    P.          'g
                                                                                                                                                                                                                                                                                                  •“J               -“^r**:?r
-;                            -?
                                                                                                                                                                         T—ei---~-
                                                                                                                                                                                                                                                                                                                         ij        g?' ^                                                  !
                                     ■J
                                     ■I
                                           t                                        'v^                                           ■a..:,,.. .=1 n-°..........                         slj:-.,jr3—'^r;              ..i               I-rr-i                                                                                         ...J:
                                            •err                                                                                                 *11. \ » * t
                                                                                                                                                                                                                                                                              ■Ju
                                                                                                                                                                         *—a*           'pEli
                                               == "                                                                                                                  P                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                    .1?^
                                                                        3                                                                                                ____                                                         ■t                                                                                                            rT-J

                                                                                                                                                                                                                                                                              a                                 ...
                                                                                                                                                                                                                                                                                        o'- >4:^^ V. ri^l:                                -J.
                                                                        J
                                                                                                                                                                                                                                                                                                 pc:.-
                                                                                                                                                                                                                                                                                                                           ------1,*—,
                                                                                                                                                                                                                                                        “    M'               E—
                                               *            ^              ’
                                                       l|^ £3:
                                                                                                                                                                                                                                        =S          w                                            P. ■                                               i

                                                                                                                                                                                                                                                                                                                                                    i,V            •
(                                                                                                                                                                                                                                                                                           B i:;;
                                                                 ^1                                                                                                                                                                                                                         5 i2.,
                                                       si
                                                     ?■?>                       a.                                                                ,•                                                                         ■■ ..P^rry^ksjiTsrT:..                                                           iV.^ ■. J - . ‘-V
                                                                         :1•v                                              ,>.4               -»3.
                                                                                                                                                                                                                                                                15 ItT                                       ------■'“ -------       v»'t:
                                                                                                                                                                                                                                                   • 'V
                                                                                                                                                                                                                                                                                                 m
                                                                                                                                                                                                                              U’Tm'*!


                                                                                                                                                                                                                                                                                            M
                                                                                                                                                                                                                                                                                                                                                     a”                          I



                                                                                                                                                                                                           lia’       .• “s:;!-!."
                                                                                                                                                                                                                                                     .-.^-■:*^g!ri                      ^                                —A .'•r. •!•-.•

                                                                                                                                                                                                                                                                                                                                     “li,'
                                                                                                                                                                                                                                                                                                                                                    i"
                                                            J-’-                                                                                                                                                                                                                                                                               1
                                                                           ;                                                                                                                                      ■■=K                  ,A ..cfe*' ^i-W’r-.
                                                       --■Sf                                                                                                                                                                                    -a-
                                                                                •’*». -»
                                                                                                                                                                                                                                              rc     **;-
                                                                                                                                                                                                                             ./--,                                     =nl-
                                             5.J                                                                                                                                                       a^“ 'Ut                       T^‘** VTw
                                                 ^4   '
                                 '        -■ ^==rj|p,n;
                                                                                                                                                                                                                            .j:a,    .R .4
                                                                                                                                                                                                                                                                                                 W^P'
                                                                                                                                                                                                                                                                                                 LitAL-lr.
                                                                                                                                                                                                                                                                                                                                    ...  «r




                                                           Jl''" *
                                                                                                                                                                                                         ta                                  "Ci*
                                                                                                                                                       [                                                                                                        »                       us.
                                                                                                                                                                                                                                                                                                                                  '■ lp^;j
                                                                                                                                                                                                                                                                                                                                                    ??
i!                                                                                                                                                                                                    J? A.!,,,.—tx- n.!a,sH.                               -iy~.»--^.ez-i'                                                          3.4
I-
                                                                                                                                                - 1                                                                                     idl “               "2^

                                                       ■'It,                                                                                                                                                                                                                                                                                               5                     )|
                                                                                                                                                                                                                                                                                                                                                    • wV
                                                                                                                                                                                                                                                                                                 r.j.C-..--sn - ,0-                                  \ ,

    -;
  r                                                                     4                                                                                                                                                                                                 "jn
                                                                                                                                                                                                                                                                                                                                                    gp“ ^
                                                                                t a -i.'                                                                                                                                                                      1'-^ 1                    M


                                                                                                                                                                                                                                        X ’•
                                                                                                                                                                                             ,«uS
             •'                                                         ';S                                                                                                                                                                                                                 i ,2.4^^                                            I
                                                                                                                                                                                                                            ^ cs i
                                          ,S;:
                                                   M'.
                                                   I?                       I
                                                                                                                                                 ? !'  '
                                                                                                                                                                                                                                                                                        ■
                                                                                                                                                                                                                                                                                        i3       WH                ■
                                                                                                                                                                                                                                                                                                                         i‘
                                                                                                                                                                                                                                                                                                                        .: 'V



                                                                                                                                                                                                                                                                                                                              >
                                                                                                                                                                                                                                                                                                                                   fct         f
                                                                                                                                                                                                                                                                                                                                                I



                                                                                                                                                                                                                                                                                                                                                                                 ^1

                                                       :y                   c

                                                                                                        .. JL.                      ...rrr.                                                                                  !—i-——. .r^.??s*ij:!~. - *•«:'                                      Mi^;.-3,..te,3                                         rr                  F^
                                                                                r*03':f“'-T-                                                                                                                                         -Ttir5-«i»----- 1''                  s'
                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                •’'.'      *•■’-
                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                      xjt-:'                                                                                                                                                                                                                                    '- •"•'al
                                                                                                                                                                                                                                        S
                                                 -s’



                                                   •? 5 .                                                                                                                                                                                                                                                                                                      I


      *;.                             . ils?'''                                                                                                                                          4
      ••                                         'ill'                          ;                                                     4'"___
                                                                                                                                      .r?feg^glr:d?r±3^iSrx^—kri^-=4^v-^.c^ .—■=..>:^ri>
                                                                                                                                                                                                                                                                                                                                                                                     -i
                                                                                                                                                                                                                                                                                                                                                    -j'!j-i'
              -.,
                                                                        "v                                                                                                                                                                                                                                                                    .:;
                                                                                                                                                                                                                                                                                                                                              r:
' i
 5
                                                       4
                                                                                                                                                                                                                 ■ij “ —•                    ■-ap                                                                                                         f=
  1
                                                                                                         '        ■■•>       S '
                                                                                                                                          sr                                                                                                                                                                                                                                         5

                              j!d-!4wiii58^E
                                               III           ^
                                                                                                                       s                I i                                                                                                    KJS»eniFrt»ss»s                      ^=5?
                                                                                                                                                                                                                                                                                                                                                                       ^3            <

                                                                                                                                                                                                                                                                                                                                                                                      I
 94'r;4rr                                                                                                                                                                                                                                    i.‘
                                                                                                                                                                                                                                                                                        1                                                                              <[
 \
 ip.-.Tr- V.‘»?=r:K:;=a,4’$V                                                                                                                                                                                                                                                                                                                  t(
                                                                                                                                                                                                                                                                                                                                                ;   j


                                     3 ;|!iS                                                                                                                                                                                                                                                i    ^?>                                                      I ^
                                                                                i
                                                                                i
                                                                                           n*                     •5                Q,
                                                                                                                                              c* -m


                                                                                                                                                                                                                                                                              iP
                                                                                                                                                                                                                                                                                    ?        .
                                                                                                                                                                                                                                                                                                 fc.                                                ll
                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                       d
 r'
  i                                                                     «,
                                                                          t


                                                                                           ••rr'..           .3            t -I t                                                                                                       A
                                                                                                                                                                                                                                                                  ncn>'

                                                                                                                                                                                                                                                                                             ifr-                         ■*.      -’h ^




                                                                               t-i'                    fin        '-J^ ■‘                                                ~ •    u”   ,•“ -   ev

                                                                                    Oi.
                                                                                                                              .                       i'.r       ■.x,«'cr.>v •           .!r.                         mis                           1^ .-'-,4..                     ,i r.3-
                                                                                                                                                                                                                                                                                                                                         it                                 t '



 tr                                                                                                                                                                                                                                                                                                                                                                    ■t ■

                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                 fi
         ■        It
                                                                   ■I

                       ■4’ /-a                                                             isSai        5
                                                                                    „n t^f-             =1
                                                                                                                                                                                                                                                                                                   Page 014
                                                                                                                              e                                                                                                                                                                                                                                    -:;54 *•.
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 8 of 33 Page ID #:17
                                                                                                                                     r.'    I




                                                                                                                              ^ r
                                                                                                       ’                ' iqKffi.NUMBffl;
 sHORTTffie maVNEZ V..WAU^RT. [hfC.; et aC;
                                         j
                                                                                                                   *
                                    i


Step 4:^ statement of Rea^n and Address^ Gheckrthe appropriate bpx^ for the n^rhbers shWn'undef Column c for the
        type of action that you hav'e selecled. Enter thiaddress which Is t^ basis forthe filing location, Inciudihizip code.
         (No address required for dass action cases).
                                                            ' -‘L.


                                                                               AppRESa.'
   REASON:                                                           ’1'   ■
                                                                           4
                                                                                   » i
    B1. □ 2. n i, □ 4.;Ci i,d:6.:rn'7:' □ 8. n ;9.'[d'io.'a'i t ^                    t,



   OIY:                                           8r«e..    zipcooe
   San;Pedro.                                     CA       90731               1
                                                                                     t


Step 5: Certfflcatibn cif Assignment: l certifV tKat this case U properly ^ th tfie Stanley.Mosk - CditAl       District of
        the Superior (^urt pf California, County of Los Ai^eles ICodeOv. Prdc., §392etseq., ahd Ibcaf Rule Z3{a)(l|(E)l,
                                                       4




                                                                                                                                •f

  bated: October 15.2019                -.                                                                             •• :


                                                                     r
                                f                      l
  PL^E have THE FOLLOWiNOTTEMS COMPLETED AND READY TO BE FIUP IN ORDER TO PROPERLY
  COMMENCEYOUR NEVy COURT CASE::       - « •i' ” '
    1. OrlgbalGoinpiaihiorPetiifoh.                            '•
                                                                                              i
      2. If fl&hg a Complaint, a combed Summons form for issuance by the Clerk.
      3. Civli C^e CovW s1^, Judicial CouhcUforniCMrOlO,'
                                                                                                       I
      4. CMi Case Cover She^ Addendum arid Statement'of Lbeation fohnVLACIV 109..LASC Approved 03-04 (Rev.
         ■02/16).'                                                                 - ■■'  " .................
      5. F^ymeni in rufibr the fillnd t^i uriiess there is r^ onterforwa^f. par^ w
      6. A signed order a^kiting the Guardian ad Utem, judicJaiCounoil form CIV-dlb. ffthe plabtffforpe^lDnerfs a
         minor urkfer lS yearsof age WOl be required by Court In order.to issue e summons.
      7. Additional copies df ddi^fhente to^^Wrtfonhid by tto^Clerkr Cbj^s'of the coversheet ai^^^^adr^tfum
         rhistbeVservelil atong^v^rthe         and compteint^ or other Infllating pieadir^ in.the case.
                           .1
                                                                           i



                                                                                                               4




                                    V        p




                                                 CIVIL CASE COVER SHEET AD6eNDUM                                                                Lbeat Rule 2.3
  use CIV 109 Rw. 12/16                          ( *ANP StAltME^ OF LOCATION :                                                                    Paoe4of4
  For Mindtitory Use                                            I
                                                                                                               *-
                       i
                                                                     i                    I
                                                                                                  IV       4



                                                                                                                                                   Page 015
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 9 of 33 Page ID #:18




                                                                     Page 016
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 10 of 33 Page ID #:19




                                                                     Page 017
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 11 of 33 Page ID #:20




                                                                      Page 018
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 12 of 33 Page ID #:21




                                                                      Page 019
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 13 of 33 Page ID #:22




                                                                     Page 020
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 14 of 33 Page ID #:23




                                                                      Page 021
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 15 of 33 Page ID #:24




                                                                     Page 022
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 16 of 33 Page ID #:25




                                                                     Page 023
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 17 of 33 Page ID #:26




                                                                     Page 024
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 18 of 33 Page ID #:27




                                                                      Page 025
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 19 of 33 Page ID #:28




                                                                      Page 026
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 20 of 33 Page ID #:29




                                                                      Page 027
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 21 of 33 Page ID #:30




                                                                     Page 028
                                   Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 22 of 33 s Page ID #:31                                                                                                                                                                  '•n.'
                                                                                                                                                                                                                                                                                           >f

          r'«*
                                                                                                  «0
                                                                                                                        s   %                      t                                            » T.      -A                             •*                            ■t *-3#^
                                                                                                                                                    m
                                                                                                                                                               ; t
                                                                                                                                                                                              u KMtfMd.lbr OvTi FBt Samp .                                                         y
                                                   ;;^^£tSUPEwbR touttr OP cauforniaV •■                                                                                                          ^      «    V       ‘ * V
:
                                                            •GOIiJlSi^;OP^S;^GEl^
                                                                                                                                                       I                                                   V.
                                                                                                                                                                                                                                                                          ?
                                                                                                                                                                                                                                                                              5    1
                                                                                                                                                                                                                  .!.* .1
                   »            COURTWOUSe ADDRESS; , . ^ i                                 9          -*«--*                                                  J                                  ■•j          .RLEDa’i...,                                                             t            i
                            Spring Street Qdurthouse ^ .       . .    _. . •                                                                                                                            CoiAdl Caffdrria
                            312 North spring street;. Los AhgelejS. eA 90012 ^ -
                                                                                                                                                  I-®
                                                                                                                                                               f •
                                                                                                                                                                    I ,
                                                                                                                                                                                                 '•^untyof iosAi^l^
                                                                                                                                                                                                                                                                                   9

                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                         i
                                 •■     ,.'.*i .»vc Tr_. .• r “t- .     »•.%.•’’                                                                                               2 Sk^R Cm;Euo^bCist( OcicfOsai
                                                                                                                                                                                                                                                                                                     i
                                                        ^ " NOTICE OF. CASE ASSIGNMENJ «                                                                   1

                                   i
                                                         • <- ; iiA’i.?' ' - ^      ‘                                                                               I

                                                              XJNLIMITED Cmt CASE . ■                                                                  Z                                                                                                   M       *•              "l
                   ;         4
                                                                                                                                                                                       ’ ‘   U

                                                                                                                                                                                                               • -r' .                               H


                                                                       «K» ««W
                                                                                                                                                           : f      - P--                                                                                                          4        sk

               <
                   t
                                 • • ^. . T «JVl'         • ■                  -'       »        ‘ ^
                                                                                                        I
                             'Your case Is assigned for all purij^m to.tibe judli^l pfncer indicate bdowi
                                                                                                            _       -           -4 . A. • . f'_        «
                                                                                                                                                             CASE NUM8ER;

                                                                                                                                                               1SSTCV36866
                                                                                                                                                               ■,l            --■          -.Ur         -•--
                                                                                                                                                                                                                                           m   *06
                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                       Wt
                                                                                                                                                                                                                                                                              *1
                                                                                                                                                                                                                                                                                   -I
                                                                                                                                                                                                                                                                                            i.
                            *                                                                                                                                                                                                                                                                    4.
                                                i - THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMFLAINT ‘‘ ■. ‘
                                                                                                                     iu rc^                                                                                     .. -                 (am                                  '-i
                                                           « ~r                                                                                                    .’»•                                           ,' 1>   ' w' . .


                                    .* assignedjudge -tt^ dept. SROOM               ~r. :• ASSIGNED JUDGE  ■DEPT ROOMt :
                                                                                  -                                                                                  -    ’-    »J •               ad '                                    T'^ •*
                             ; ✓,* William F.^HightergeV*^      • IQ        • ' ^ V ) .a.                                                                                              R
                                                                                                                                                                                                                                                                              ■              ;    '




                                                        1«i
                                                                                                                I                                                         a
                                                                                                                            T
                                              **1
                                                                        ts
                   ; .•..V--J;.                                                                                                                                                                                                                                                                   i



                                  .<■
                                                                                                                                                                                                                             /

                                                   4
                                                                                                                                                                                                                                                                                                      ’
                                              :4
                                                                                                                                                                                                                          SAi
                                                                                                                                                                                                                                                                                                  I
                                      r
                                      SV
                                                                                                                                                                                                                            a
                       ;- *»»
     t                            '‘ .V
                                                                                    ,       ?
                             ■'T.
                             4
                                                   r                                        X
                            i
I
(.    f            r        *, t-'-r                                                                                                                                                                                                                                                             >
                             f            ;   e
I                                             >                                             /E                                                                                                                                                                                              »
                                                                                                                                                                                                                                                                                            1
t              t
1-
                                                                                                                                                                                                                                                                                             i
                                          , 4.
                                                                                            V                                                                                                                                                                                                    i



                                  -i               "t

                                  r
                                                                                                                                                                   Kl
                                      ■K .

                                   J

                            f

                                                                                                                                                                                                                                                                                                     t
                                              f

                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                    8

                                                              it
                                                                                                       "B .                                                                                                     . fk                                 aoy                                    1 ■.
                           r-v , p,                 S ' -* t. jr
                                       •*“! -T *-''.r,..'        r                   v^^-- -* x'a- . V “•.     •.»
I
'                       . • GivCTtoihePiairirifpCross^mpiair^UAHpmey pfi^ord "f Sherri R.^ Carter/ExecUtive OffioBT / Cterk Of Court,
           •           ■•                                          .     '*•    ■;                                                                                                           v'•'‘'■i*’'’.                           *     '■-“•rf--           -       '».*'•
                                                                                                                                                                                                                                                                                            u
i
                 . oa 10/16/2019/         »           J      ^    ~ '"tBv l^acLovo^       I ''       " -TbebuwClerk'.
i
                i V.       • * * (D^> • •        V.     I*, r,         s* I .JI ^ s iT "•              '■‘* ‘ Hi
           c* LACIV190 (ftevWd) ^ NOTICE OF CASE ASSIGNMENT^ UNLiMiTEb CIVIL CASE
          r/u^Arorovedos^;*'"’              v- ■    •, ‘ll- * ''* I          -^Y*. -' Page 029
     ?'   -W’.                    ‘';2.            sajfcilli                     da        •   'Vr.U               r-ir*                                                                                                                                                                             >
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 23 of 33 Page ID #:32


   Michael Louis Kelly, State Bar No. 82063
 1 mlk@.kirtlandDackard.com
   Behram V. Parekh, State Bar No. 180361
 2 bvp@.kirtlandDackard.com
   Joshua A. Fields, State Bar No. 242938
 3 if@kirtlandpackard.com
   KIRTLAND & PACKARD LLP
 4 1638 South Pacific Coast Highway
   Redondo Beach, California 90277
 5 Tel; (310) 536-1000 / Fax: (310) 536-1001
 6 Counsel for PlaintiffSofia Maynez
   and all others similarly situated
 7

 8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                        COUNTY OF LOS ANGELES, CENTRAL DISTRICT

10
II   SOFIA MAYNEZ, an individual, on behalf of        Case No. 19STCV36866
     herself and all others similarly situated,       Assigned to Hon. William F. Highberger
12
                  Plaintiffs,
13
                  V.
                                                      PROOF OF SERVICE:
14
   WALMART, INC., a Delaware Corporation; and           1) COURT’S MINUTE ORDER OF
15 DOES 1-50, inclusive,                                   DECEMBER 4, 2019;
                                                        2) INITIAL STATUS CONFERENCE
16                Defendants.                              ORDER (COMPLEX LITIGATION
                                                           PROGRAM)
17

18
                                                      CMC:          January 14, 2020
19                                                    Time:         10:00 a.m.
                                                      Dept;         10
20
21                                                    Complaint filed; October 16, 2019

22

23
24

25
26

27

28
                                                  1

                                          PROOF OF SERVICE                          Page 030
 Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 24 of 33 Page ID #:33



                                         PROOF OF SERVICE
                          [CCP §§1010.6, 1011, 1013, 1013a; CRC 2.251, 2.306]
     2                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

              I, the undersigned, am employed in the County of Los Angeles, State of California. I
     I am over the age of 18 and not a party to the within action. My business address is 1638
       South Pacific Coast Highway, Redondo Beach, California 90277. I am "readily familiar" with
     5 my employer's practice of collection and processing of correspondence and documents for
       mailing with the United States Postal Service, mailing via overnight delivery, transmission
     6 by facsimile machine, and delivery by hand.
     7             On December 13, 2019, I served a copy of each of the documents listed below
          by placing said copies for processing as indicated herein: COURT’S MINUTE ORDER
     8
          OF DECEMBER 4, 2019; INITIAL STATUS CONFERENCE ORDER (COMPLEX
     9    LITIGATION PROGRAM)

 10
           /   U.S. MAIL: The correspondence or documents were placed in sealed, labeled
 11            envelopes with postage thereon fully prepaid on the above date and placed for
               collection and mailing at my place of business to be deposited with the U.S. Postal
 12            Service at Redondo Beach, California on this same date in the ordinary course of
               business.
 13
 14

 15 PERSONS OR PARTIES SERVED:
 16
   Walmart, Inc.
17 c/o CT Corporation
   818 W. 7'^ Street
18 ^os Angeles, CA 90017
19
20        / State) I certify (or declare) under penalty of perjury that the foregoing is
            true and correct and that this declaration was executed on December 13,
21          2019.

22

23

24
                                                         Marti F. Clark
25

26
27

28
                                                     2

                                            PROOF OF SERVICE                         Page 031
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 25 of 33 Page ID #:34
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                            Civil Division
                     Central District, Spring Street Courthouse, Department 10

 19STCV36866                                                                      December 4, 2019
 SOFIA MAYNEZ vs WALMART. INC.                                                          10:00 AM


 Judge: Honorable William F. Highberger             CSR: None
                                                                                  l^SilElIVIErg
 Judicial Assistant: Pedro Martinez                 ERM: None
 Courtroom Assistant: None                          Deputy Sheriff: None
                                                                                   KIRTLAND & PACKARD
 APPEARANCES:
 For Plaintiffljs): No Appearances
 For Defendant(s): No Appearances




 NATURE OF PROCEEDINGS: Court Order

 By this order, the Court determines this case to be Complex according to Rule 3.400 of the
 California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
 for all purposes.

 By this order, the Court stays the case, except for service of the Summons and Complaint. The
 stay continues at least until the Initial Status Conference. Initial Status Conference is set for
 01/14/20 at 10:00 AM in this department. At least 10 days prior to the Initial Status Conference,
 counsel for all parties must discuss the issues set forth in the Initial Status Conference Order
 issued this date. The Initial Status Conference Order is to help the Court and the parties manage
 this complex case by developing an orderly schedule for briefing, discovery, and court hearings.
 The parties are informally encouraged to exchange documents and information as may be useful
 for case evaluation.

Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
Appearance shall not constitute a waiver of any substantive or procedural challenge to the
Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
Code of Civil Procedure Section 170.6.

Counsel are directed to access the following link for information on procedures in the Complex
litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
                                           Minute Order                                 Page 1 of2
                                                                                          Page 032
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 26 of 33 Page ID #:35
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                    Civil Division
             Central District, Spring Street Courthouse, Department 10

 19STCV36866                                                                     December 4, 2019
 SOFIA MAYNEZ vs WALMART, INC.                                                         10:00 AM


 Judge: Honorable William F. Highberger            CSR: None
 Judicial Assistant: Pedro Martinez                ERM: None
 Courtroom Assistant: None                         Deputy Sheriff: None

 All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
 this order.

 The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
 Order on all parties forthwith and file a Proof of Service in this department within 7 days of
 service.

 Certificate of Mailing is attached.




                                           Minute Order                                 Page 2 of 2
                                                                                         Page 033
    I
   Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 27 of 33 Page ID #:36
                                                                                      Reserved for Clerk's File Stamp
            SUPERIOR COURT OF CALIFORNIA
                   COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                            FILED
                                                                                     Sicerior Court of Caiiforrva
Spring Street Courthouse                                                               ^untyof LosAngelQs
312 North Spring Street, Los Angeles, CA 90012                                              12/04/2019
PLAINTIFF/PETITIONER:                                                         Shem R. Carlff. ExeculiveOfios^/ OeAolCoui
Sofia Maynez                                                                   By:         Psdro h4artinez         Deputy
DEFENDANT/RESPONDENT:
Walmart, Inc.
                                                                              CASE NUMBER;
                        CERTIFICATE OF MAILING                                19STCV36866

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order) of 12/04/2019, Initial
Status Conference Order upon each party or counsel named below by placing the document for collection
and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los Angeles,
California, one copy of the original filed/entered herein in a separate sealed envelope to each address as
shown below with the postage thereon fully prepaid, in accordance with standard court practices.




    Michael Louis Kelly
    Kiflland & Packard LLP
                         Mwy
    1638 S Pacific Coast H
    Redondo Beach, CA 90277




                                                      Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 12/5/2019                                      By;   Pedro Martinez
                                                            Deputy Clerk



                                                                                                       Page 034
                                      CERTIFICATE OF MAILING
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 28 of 33 Page ID #:37



                                                                           CONEOBMED COPY
   1                                                                         ORIGINAL FILED
                                                                          Superior Court of Californi?.
   2                                                                        County of Los Angeles

                                                                                DEC 0 4 2019
   3
   4
                               KIRTLAND & PACKARD                    Sherri R. Carter. Executive Olficer/Ctork
                                                                           By: Pedro Merflnez. Deputy
   5
   6
   7                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8                                       COUNTY OF LOS ANGELES
   9                                           CENTRAL DISTRICT
  10 SOFIA MAYNEZ.                                          Case No.: 19STCV36866
                       Plaintiff,
  11                                                        INITIAL STATUS CONFERENCE ORDER
                 vs.                                        (COMPLEX LITIGATION PROGRAM)
  12
                                                            Case Assigned for All Purposes to
  13 WALMART, INC.                                          Judge William F. Highberger
                       Defendants.
  14
                                                            Department: 10
  15                                                        Date: January 14, 2020
                                                            Time: 10:00 a.m.
  16
  17
                 This case has been assigned for all purposes to Judge William F. Highberger in the
  18
       Complex Litigation Program. An Initial Status Conference is set for January 14, 2020, at 10:00

 20 am- in Department 10 located in the Los Angeles Superior Court at the United States Court House

 21    on 312 North Spring Street, Los Angeles, CA 90012. Counsel for all parties are ordered to

       attend.
 23
                 The court orders counsel to prepare for the Initial Status Conference by identifying and
 24
       discussing the central legal and factual issues in the case. Counsel for plaintiff is ordered to
 25
       initiate contact with counsel for defense to begin this process. Counsel then must negotiate and
 26
 27 agree, as much as possible, on a case management plan. To this end, counsel must file a Joint

 28
                                                                                                  Page 035
                                INITIAL STATUS CONFERENCE ORDER (CLASS ACTION)
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 29 of 33 Page ID #:38



        Initial Status Conference Class Action Response Statement five court days before the Initial Status
    1
   2 Conference. The Joint Response Statement must be filed on line-numbered pleading paper and
   3 must specifically answer each of the below-numbered questions. Do not use the use the Judicial
   4 Council Form CM-110 (Case Management Statement).
   5           1. PARTIES AND COUNSEL: Please list all presently-named class representatives and
   6
        presently-named defendants, together with all counsel of record, including counsel’s contact and
   7
        email information.
   8
               2. POTENTIAL ADDITIONAL PARTIES: Indicate whether any plaintiff presently
   9
  10 intends to add additional class representatives, and, if so, the name(s) and date by which these
  11 class representatives will be added. Indicate whether any plaintiff presently intends to name
  12 additional defendants, and, if so, the name(s) and date by which the defendant(s) will be added.
  13 Indicate whether any appeai’ing defendant piesenlly intends to file a cross-complaint and, if so, the
  14
        names of cross-defendants and the date by which the cross-complaint will be filed.
  15
               3. IMPROPERLY NAMED DEFENDANT(S): If the complaint names the wrong
  16
  17 person or entity, please explain why the named defendant is improperly named and the proposed
  18 procedure to correct this error.
  19           4. ADEQUACY OF PROPOSED CLASS REPRESENTATIVE(S): If any party
  20 believes one or more named plaintiffs might not be an adequate class representative, including
  21
        reasons of conflict of interest as described in Apple Computer v. The Superior Court of Los
  22
        Angeles County (2005) 126 Cal.App.4''' 1253, please explain. No prejudice will attach to these
  23
        responses.
 24
               5. ESTIMATED CLASS SIZE: Please discuss and indicate the estimated class size.
 25
 26            6. OTHER ACTIONS WITH OVERLAPPING CLASS DEFINITIONS: Please list

 27 other cases with overlapping class definitions. Please identify the court, the short caption title, the
 28
                                                       -2-
                                                                                          Page 036
                              INITIAL STATUS CONFERENCE ORDER(CLASS ACTION)
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 30 of 33 Page ID #:39



       docket number, and the case status.
   1
   2           7. POTENTIALLY RELEVANT ARBITRATION AND/OR CLASS ACTION

   3 WAIVER CLAUSES: Please state whether arbitration is an issue in this case and attach a
   ^ sample of any relevant clause of this sort. Opposing parties must summarize their views on this
   5 issue.
   6
               8. POTENTIAL EARLY CRUCIAL MOTIONS: Opposing counsel should identify
   7
       and describe the significant core issues in the case, and then identify efficient ways to resolve
   8
       those issues, including one or more of the following:
   9
  10       ■ Motion to Compel Arbitration,

  11       ■ Early motions in limine,
  12       ■ Early motions about particular jury instructions and verdict forms,
  13
           ■ Demurrers,
  14
           ■ Motions to strike,
  15
           ■ Motions for Judgment on the pleadings, and
  16
           ■ Motions for summary Judgment and summary adjudication.
  17

  18          9. CLASS CONTACT INFORMATION: Counsel should discuss whether obtaining

  19 class contact information from defendant’s records is necessary in this case and, if so, whether
 20 the parties consent to an “opt-out” notice process (as approved in Belaire-West Landscape, Inc. v.
 21
       Superior Court (2007) 149 Cal.App.4‘'‘ 554, 561). Counsel should address timing and procedure,
 22
       including allocation of cost and the necessity of a third party administrator.
 23
              10. PROTECTIVE ORDERS: Parties considering an order to protect confidential
 24
 25    information from general disclosure should begin with the model protective orders found on the

 26 Los Angeles Superior Court Website under “Civil Tools for Litigators.”

 27           11. DISCOVERY: Please discuss a discovery plan. If the parties cannot agree on a plan,
 28
                                                        -3-
                                                                                           Page 037
                              INITIAL STATUS CONFERENCE ORDER(CLASS ACTION)
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 31 of 33 Page ID #:40



       summarize each side’s views on discovery. The court generally allows discovery on matters
   1
   2 relevant to class certification, which (depending on circumstances) may include factual issues also
   3 touching the merits. The court generally does not permit extensive or expensive discovery
   4 relevant only to the merits (for example, detailed damages discovery) at the initial stage unless a
   5 persuasive showing establishes early need. If any party seeks discovery from absent class
   6
       members, please estimate how many, and also state the kind of discovery you propose^
   7
                 12. INSURANCE COVERAGE: Please state if (1) there is insurance for indemnity or
   8
       reimbursement, and (2) whether there are any insurance coverage issues which might affect
   9
  10 settlement.
  11             13. ALTERNATIVE DISPUTE RESOLUTION: Please discuss ADR and state each

  12 party’s position about it. If pertinent, how can the court help identify the correct neutral and
  13 prepare the case for a successful settlement negotiation?
  14
                 14. TIMELINE FOR CASE MANAGEMENT: Please recommend dates and times for
  15
       the following:
  16
              ■ The next status conference,
  17
  18          ■ A schedule for alternative dispute resolution, if it is relevant.

  19          ■ A filing deadline for the motion for class certification, and
  20          ■ Filing deadlines and descriptions for other anticipated non-discovery motions.
  21
                 15. ELECTRONIC SERVICE OF PAPERS: For efficiency the complex program
  22
       requires the parties in every new case to use a third-party cloud service.
  23
                 Please agree on one and submit the parties’ choice when filing the Joint Initial Status
  24
 25 Conference Class Action Response Statement. If there is agreement, please identify the vendor. If
 26 parties cannot agree, the court will select the vendor at the Initial Status Conference. Electronic
 27
          1
 28           See California Rule of Court, Rule 3.768.
                                                           -4-
                                                                                             Page 038
                                INITIAL STATUS CONFERENCE ORDER(CLASS ACTION)
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 32 of 33 Page ID #:41



       service is not the same as electronic filing. Only traditional methods of filing by physical delivery
   1
   2 of original papers or by fax filing are presently acceptable.
  .3           Reminder When Seeking To Dismiss Or To Obtain Settlement Approval:

   4 “A dismissal of an entire class action, or of any party or cause of action in a class action, requires
   5 court approval. . . . Requests for dismissal must be accompanied by a declaration setting forth the
   6
       facts on which the party relies. The declaration must clearly state whether consideration, direct or
   7
       indirect, is being given for the dismissal and must describe the consideration in detail.”^ If the
   8
       parties have settled the class action, that too will require judicial approval based on a noticed
   9
  10 motion (although it may be possible to shorten time by consent for good cause shown).
  11           Reminder When Seeking Approval of a Settlement- Plaintiff(s) must address the issue

  12 of any fee splitting agreement in their motion for preliminary approval and demonstrate
  13 compliance with California Rule of Court 3.769, and the Rules of Professional Conduct 2-200(a)
  14
       as required by Mark v. Spencer (2008) 166 Cal.App.4‘*' 219.
  15
               Pending further order of this Court, and except as otherwise provided in this Initial Status
  16
       Conference Order, these proceedines are staved in their entirety. This stay precludes the filing of
  17
  18   any answer, demurrer, motion to strike, or motions challenging the Jurisdiction of the Court;

  19   however, any defendant may file a Notice of Appearance for purposes of identification of counsel

  20   and preparation of a service list. The filing of such a Notice of Appearance is without prejudice to
 21    any challenge to the jurisdiction of the Court, substantive or procedural challenges to the
 22
       Complaint, without prejudice to any affirmative defense, and without prejudice to the filing of any
 23
       cross-complaint in this action. This, stay is issued to assist the Court and the parties in managing
 24
       this “complex” case through the development of an orderly schedule for briefing and hearings on
 25
 26    procedural and substantive challenges to the complaint and other issues that may assist in the

 27
 28       ^ California Rule of Court, Rule 3.770(a)
                                                        -5-
                              INITIAL STATUS CONFERENCE ORDER(CLASS ACTION)
                                                                                            Page 039
Case 2:20-cv-00023-DSF-JPR Document 1-1 Filed 01/02/20 Page 33 of 33 Page ID #:42



       orderly management of these cases. This stay does not preclude the parties from informally
   1
   2 exchanging documents that may assist in their initial evaluation of the issues presented in this
   3 case, however it stays all outstanding discovery requests.
   4           Plaintiffs counsel is directed to serve a copy of this Initial Status Conference Order along
   5 with a copy of the attached Guidelines for Motions for Preliminary and Final Approval of Class
   6
       Settlement on counsel for all parties, or if counsel has not been identified, on all parties, within
   7
       five (5) days of service of this order. If any defendant has not been served in this action, service is
   8
       to be completed within twenty (20) days of the date of this order.
   9
  10          If all parties have been served, have conducted the required meet and confer, and are ready

  11 to fully participate in the status conference prior to the assigned date, counsel may contact the
  12 clerk of Department 10 and request an earlier date for the Initial Status Conference.
  13
  14
              Dated:
  15
  16                                             WILLIAM F. HIGHBERGER, JUDGE
  17                                                     Judge William F. Highberger
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
 28
                                                         -6-
                              INITIAL STATUS CONFERENCE ORDER(CLASS ACTION)
                                                                                             Page 040
